Name: Council Regulation (EEC) No 2047/79 of 18 September 1979 amending, with respect to the German mark and the currencies of the Benelux countries, Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 9 . 79 Official Journal of the European Communities No L 237/ 1 I (Acts whose publication is obligator)) COUNCIL REGULATION (EEC) No 2047/79 of 18 September 1979 amending , with respect to the German mark and the currencies of the Benelux countries , Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2 ), and in particular Article 3 thereof, Having regard to the proposal from the Commission , Whereas the representative rates currently applicable were fixed by Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture (3 ) ; as last amended by Regulation (EEC) No 1 266/79 (4 ) ; whereas the dates of the entry into force of these representative rates were fixed by the same provisions ; whereas in the seeds sector it appears preferable to take account of the fact that the aid which may currently be granted was fixed for a period of two marketing years by delaying the entry into effect of the new representative rates until the beginning of the 1980 / 81 marketing year for curren ­ cies whose representative rates have been revalued ; In Article 2a of Regulation (EEC) No 878 /77, para ­ graph 7 shall be replaced by the following paragraph : ' 7 . By way of derogation from paragraph 2 with respect to : (a ) the Belgian franc and the Luxembourg franc , the representative rate of one Belgian franc/ Luxembourg franc = 0 0246335 ECU ; (b) the German mark , the representative rate of one German mark = 0-359271 ECU ; (c ) the Dutch guilder, the representative rate of one Dutch guilder = 0-357252 ECU shall apply with effect from :  1 July 1979 for the isoglucose sector,  1 August 1979 for the eggs, poultry, ovalbumin and lactalbumin sector .  1 November 1979 for the pigmeat sector,  16 December 1979 for the wine sector ; however, other dates may be laid down for distillation operations ,  1 January 1980 for the fishery products sector,  1 July 1980 for the seeds sector ,  the beginning of the 1979/80 marketing year for the other products for which the marketing Whereas the Monetary Committee will be consulted ; whereas, in view of the urgency involved , the measures envisaged should be adopted under the conditions provided for in Article 3 (2) of Regulation No 129 , (&gt;) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (*) OJ No L 263 , 19 . 9 . 1973 , p. 1 . ( 3 ) OJ No L 106, 29 . 4 . 1977 , p. 27 . ( «) OJ No L 161 , 29 . 6 . 1979 , p. 4 . No L 237/2 Official Journal of the European Communities 21 . 9 . 79 year has not begun on the date of the entry into force of Regulation (EEC) No 1265/79 ,  2 July 1979 in all other cases . However, with regard to the milk and milk products sector, the representative rate referred to in paragraph 2 shall remain valid .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 29 June 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1979 . For the Council The President J. GIBBONS